Title: To Thomas Jefferson from Jonathan Thompson, 12 January 1826
From: Thompson, Jonathan
To: Jefferson, Thomas


Sir,
 Custom House New York, Collectors Office
January 12th 1826.—
I have received by the Brig Clarice, Capt Oxnard from Messrs Dodge & Oxnard. Marseilles. a letter for you, with a bill of lading and invoice of eleven cases of wine, oil, anchovies, and macaroni, which I have caused to be entered, and have paid the duty thereon. a particular account of which is herewith transmitted. I also enclose the letter & invoice received. together with a bill of lading as now shipped coastwise for Richmond to the care of Col. B Peyton. The particular Certificates to accompany the Wines have been handed to the Captain.I remain with great respect Your Obt ServtJonathan Thompson
Collr